*605In a matrimonial action in which the parties were divorced by judgment entered May 30, 2000, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Rockland County (Sherwood, J.), dated October 21, 2002, as granted that branch of the defendant’s motion which was to compel him to pay the fees and costs associated with the appearance and testimony of the defendant’s expert witnesses at the trial and denied his cross motion for the imposition of a sanction.
Ordered that the order is modified, by deleting the provision thereof granting the motion and substituting therefor a provision denying the motion; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
While it is true that the award of expert witness fees in a matrimonial action is left to the sound discretion of the trial court, such awards should not be made routinely. They should be made upon a detailed showing, inter alia, of the services to be rendered and the estimated time involved (see Ahern v Ahern, 94 AD2d 53, 58 [1983]). In the instant case, the defendant’s failure to provide any affidavits from her expert witnesses supporting her motion left the Supreme Court with an insufficient basis upon which to grant that branch of her motion which was to compel the plaintiff to pay the fees and costs associated with the appearance and testimony of those expert witnesses at the trial of this action (see Corrao v Corrao, 209 AD2d 573, 574 [1994]; Fischler v Fischler, 184 AD2d 680, 681 [1992]; Coppola v Coppola, 129 AD2d 760, 762 [1987]). Ritter, J.P., Smith, Friedmann, H. Miller and Crane, JJ., concur.